          Case 2:21-cv-00025-DLC Document 17 Filed 08/02/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
                                  BUTTE DIVISION

DOUG HARTZHEIM and                                CV 21–25–BU–DLC
RICHARD BRATTEN,

         Plaintiffs,

    v.                                            ORDER

NEWCLEUS, LLC; INTEGRATED
FINANCIAL SERVICES OF PA, INC.
d/b/a BANK FINANCIAL SERVICES
GROUP, INC.; WILLIAM
BORCHERT; and DANIEL
BARBAREE,

         Defendant.


         Pursuant to the parties’ Stipulation for Dismissal with Prejudice (Doc. 16),

         IT IS ORDERED that this matter is DISMISSED with prejudice, each party

to bear its own costs and attorney’s fees.

         IT IS FURTHER ORDERED that all pending motions are DENIED as

moot.

         DATED this 2nd day of August, 2021.
